The opinion of the court was delivered by
Garrison, J.
This is, in- form, an application to reinstate a certiorari, but, in substance, it is a motion for the rehearing of a certiorari upon, new proofs to be taken in case the re*159hearing is ordered. The certiorari had been heard upon its merits and decided. Garretson v. Baker. 36 Vroom 184.
There being no practice by which a certiorari could be reinstated under such circumstances, it is suggested that this case be dealt with as if the dismissal of the writ had been for want of prosecution, upon the ingenious ground that it lacked the sort of prosecution it would have had if the prosecutor, prior to the decision of the court, had known the court’s views as to the sufficiency of his case as he afterward knew it from the court’s opinion filed in the cause. And consistently with this suggestion, the remedy sought is for leave to take new proofs upon the very points upon which the adverse decision of the cause was rested.
I am clearly of opinion that this motion, in its entirety, cannot be granted. It is therefore denied.